J. B. Bruff, J.

(dissenting).

The majority has *176gone to great lengths to show the extent of statutory and regulatory control a real estate broker may exercise over a real estate salesperson in his employ. Neither the conclusion that such control was exercised in this case nor the conclusion that the evidentiary facts presented here are susceptible of only one inference, i.e., that Bryant is a servant of Lee Realty rather than an independent contractor, is inevitably reached based upon the Occupational Code, MCL 339.101 et seq.; MSA 18.425(101) et seq., and the Michigan Administrative Code, 1979 AC, R 338.2701 et seq.
I would hold that the question of whether Bryant was an employee or an independent contractor is a genuine issue of material fact and therefore an inappropriate issue for summary disposition under MCR 2.116(0(10). Michigan National Bank — Oakland v Wheeling, 165 Mich App 738, 743-744; 419 NW2d 746 (1988).
Although the evidentiary facts presented are undisputed, no evidence was presented to show that Lee Realty exercised its statutory and regulatory right of control over Bryant. Moreover, even if evidence is presented to show that such control was exercised by Lee Realty, countervailing evidence indicative of an independent contractor relationship may also be presented,, e.g., that the employment relationship amounted to no more than a contract to sell real estate by whatever legal means Bryant chose, so long as Bryant brought successfully negotiated sales to Lee Realty for closing.
It is apparent that the statutory and regulatory provisions cited by the majority were intended to protect the public by means of licensing from the illegal and unethical transfers of real property. In establishing these licensing controls, the statute makes the state’s regulation easier by making the *177brokers, who are likely to be more experienced, the focal point rather than the myriad salespersons. The statutory scheme should not be construed so as to make real estate brokers the masters of salespersons in every instance as a matter of law. Sliter v Cobb, 388 Mich 202, 206-207; 200 NW2d 67 (1972).
In Nichol v Billot, 406 Mich 284, 301-302, 306; 279 NW2d 761 (1979), our Supreme Court held that it is improper for the trial court to decide a question as a matter of law if a jury could draw conflicting inferences from the evidentiary facts and thereby reach a different conclusion. Because a factfinder could draw reasonably conflicting inferences from the evidence presented in this case, the question is one of fact. See Noble v Roadway Express, Inc, 153 Mich App 12; 394 NW2d 128 (1986).
I would reverse and remand for a determination of the question by the factfinder after the taking of testimony.